83 F.3d 415
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert W. RIFE, Plaintiff-Appellant,v.RICHMOND TECHNICAL CENTER;  J. Austin Brown, Principal;David Nettles, Assistant Principal;  JosephFrichtel, Assistant Principal;  JohnnieRich, Principal (retired),Defendants-Appellees.
No. 95-2299.
United States Court of Appeals, Fourth Circuit.
Submitted April 15, 1996.Decided April 22, 1996.

Robert W. Rife, Appellant Pro Se.  Cynthia Eppes Hudson, Kimberly Stewart Hugo, MCGUIRE, WOODS, BATTLE & BOOTHE, L.L.P., Richmond, Virginia, for Appellees.
Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's orders granting summary judgment to Defendants on his employment discrimination complaint and denying his Fed.R.Civ.P. 59(e) motion.   We have reviewed the record and the district court's opinion and find no abuse of discretion and no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Rife v. Richmond Technical Ctr., No. CA-94-909 (E.D. Va.  May 3 & 23, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED